Order entered August 13, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00899-CV

                              RANDALL W. MOIR, Appellant

                                               V.

                             JP MORGAN CHASE NA, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04102-2013

                                           ORDER
       We GRANT the August 8, 2014 motion of Shawn Gant, Official Court Reporter for the

429th Judicial District Court of Collin County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed on or before September 2, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE